DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/02/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 21 are objected to because of the following informalities:  
Regarding claim 3, the limitation “wherein the gesture detection unit wherein gesture detection of the gesture detection unit” is stated in lines 1-2 and appears to include duplicate language. This limitation should be replaced with “wherein gesture detection of the gesture detection unit” or similar. 
Regarding claim 21, the limitation “wherein controlling the optical imaging system of alter its state” is stated in lines 1-2 and should be replaced with “wherein controlling the optical imaging system to alter its state”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Gesture detection unit” in claims 1-3 and 5-8.
“Movement detection module” in claims 5 and 7. 
“Relationship mapping unit” in claims 6 and 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of “mental processes” and “concepts relating to data comparisons that can be performed mentally or are analogous to human mental work” without significantly more. Independent claim 14 recites:
“A method for a gesture control of a surgical microscope having an optical
imaging system and a camera which images an inspection area which is at
least partially located in a field of view, the method comprising:
detecting a movement of a surgical instrument with respect to a
reference point based on data from the camera;
determining whether the movement of the surgical instrument is in the
inspection area or in a detection zone which is located between the inspection
area and the optical imaging system and is spaced apart from the inspection
area;
when the movement of the surgical instrument is determined as being
in the detection zone, controlling the optical imaging system to alter its state
depending on the movement of the surgical instrument; and
when the movement of the surgical instrument is determined as being
in the inspection area, not controlling the optical imaging system to alter its
state depending on the movement of the surgical instrument.”
The limitation of “detecting a movement of a surgical instrument with respect to a reference point based on data from the camera” is directed to an abstract idea of mental processes and data comparisons analogous to human mental work because a human can observe data and mentally detect movement of a surgical instrument with respect to that observed data. The limitation of “determining whether the movement of the surgical instrument is in the inspection area or in a detection zone which is located between the inspection area and the optical imaging system and is spaced apart from the inspection area;” is directed to an abstract idea of mental processes and data comparisons analogous to human mental work because a human can mentally determine whether the movement of the surgical instrument is in imagined areas and zones within the mind. The limitation of “when the movement of the surgical instrument is determined as being in the inspection area, not controlling the optical imaging system to alter its state depending on the movement of the surgical instrument” is directed to an abstract idea of mental processes and data comparisons analogous to human mental work because a human can mentally determine to not control the optical imaging system when the user mentally observes the surgical instrument in the inspection area. Therefore, the claim elements are considered to be directed to an abstract idea, and are directed to a judicial exception.
The judicial exception of claim 14 is not integrated into a practical application because it does not recite any elements that integrate the abstract idea into a practical application such as improving the operation of the diagnostic device, or effecting a particular treatment or prophylaxis for a disease or medical condition. The limitation of “when the movement of the surgical instrument is determined as being in the inspection area, not controlling the optical imaging system” amounts to “doing nothing” in that case and therefore there would be no practical application as no positively recited step actually occurs. Furthermore, while directed to activity for medical diagnostics, the claimed steps do not effect a particular treatment or prophylaxis for a disease or medical condition. Therefore, in the instance that a surgical instrument is determined to be in the inspection area, no actual steps are performed beyond the abstract idea judicial exceptions and therefore there is no practical application as no further analysis or output actually occurs.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not include additional elements that include improvements to the functioning of a computer or to any other technology or technical field, and does not include additional elements that further effect a particular treatment or prophylaxis for a disease or medical condition. The limitation of “when the movement of the surgical instrument is determined as being in the inspection area, not controlling the optical imaging system” amounts to “doing nothing” in that case and therefore there would be no practical application as no positively recited step actually occurs. Therefore, in the instance that a surgical instrument is determined to be in the inspection area, no actual steps are performed beyond the abstract idea judicial exceptions and therefore there are no elements to amount to significantly more as no further analysis or output actually occurs.  
Dependent claims 15-21 do not include additional elements that amount to more than the judicial exception. Dependent claim 15, only refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can detect movement within the mind of another object compared to a reference point. The claim does not include any other features beyond the abstract idea. Dependent claim 16, refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can mentally determine a further type of object in an inspection area and not control an imaging system when the determination is that the object is in an inspection area. Dependent claim 16 also refers to when the movement is determined to be in an inspection area not performing a control input step for the optical imaging system for a further object (analogous to independent claim 14) and thus suffers from the same failure to be integrated into a practical application or contain significantly more. Dependent claim 17, only refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can detect movement within the mind predetermined movement patterns imagined within the mind. The claim does not include any other features beyond the abstract idea. Dependent claim 18, only refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can imagine within the mind that the detection zone overlaps the inspection area at least partially. The claim does not include any other features beyond the abstract idea. Dependent claim 19, only refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can detect data within the mind that includes an imagined distance or movement data relative to a reference point. The claim does not include any other features beyond the abstract idea. Dependent claim 20, refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can mentally determine movement of the surgical instrument is within the inspection area and not control a moveable mechanical component based on the analysis. Dependent claim 20 a similar when the movement is determined to be in an inspection area not performing a control input step for the optical imaging system for a surgical instrument (analogous to independent claim 14) and thus suffers from the same failure to be integrated into a practical application or contain significantly more. Dependent claim 21, only refers to narrowing the control input feature of independent claim 14 in a way that in the case that movement is detected as being in the inspection area, and an optical imaging system is not controlled, no actual step occurs. Therefore, the claim suffers from the same failure to be integrated into a practical application or contain significantly more as independent claim 14. Dependent claim 22, refers to a narrowing of an abstract idea of mental processes and data comparisons analogous to human mental work because a human can mentally compare the movement of the surgical instrument with predetermined interaction movement patterns. Dependent claim 22 also refers to a projection of an optional and/or image on at least one interaction portion. As this limitation has been interpreted to not require a projection of an image, this has been interpreted to not include an integration into a practical activity or significantly more because no actual projection step occurs. The claim further includes controlling, or not controlling, the optical imaging system based on the judicial exception but suffers from the same failure to be integrated into a practical application or contain significantly more as independent claim 14. 
Therefore dependent claims 15-22 do not include additional elements that amount to more than the judicial exception and are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claims recited the limitation “gesture detection unit for detection of a movement of a surgical instrument” which has been interpreted under 35 U.S.C. 112(f) to correspond to a computer-implemented claim limitation that requires a sufficient disclosure of an algorithm to perform the claimed function of detection of a movement of a surgical instrument. Paragraphs [0009], [0015], [0017], [0029]-[0032], [0036]-[0044], [0069]-[0071], [0100], [0102]-[0104], and [0107]-[0112] of the specification describe elements of the gesture detection unit, but fail to sufficiently disclose an algorithm that would detect movement of a surgical instrument within the camera or video camera data. Therefore, the claim fails to comply with the written description requirement and is rejected. (See MPEP 2181(II)(B)).  
Regarding claims 5 and 7, the claims recited the limitation “movement detection module for differentiating 3-dimensional movements” which has been interpreted under 35 U.S.C. 112(f) to correspond to a computer-implemented claim limitation that requires a sufficient disclosure of an algorithm to perform the claimed function of differentiating 3-dimensional movements of a surgical instrument. Paragraphs [0036]-[0041] of the specification describe elements of the movement detection module, but fail to sufficiently disclose an algorithm that would differentiate 3-dimensional movements. Therefore, the claim fails to comply with the written description requirement and is rejected. (See MPEP 2181(II)(B)).  
Regarding claims 6 and 8, the claims recited the limitation “relationship mapping unit adapted to map relationships” which has been interpreted under 35 U.S.C. 112(f) to correspond to a computer-implemented claim limitation that requires a sufficient disclosure of an algorithm to perform the claimed function of mapping a relationship of a movement of a surgical instrument. Paragraphs [0041]-[0044] of the specification describe elements of the relationship mapping unit, but fail to sufficiently disclose an algorithm that would map relationships between a surgical instrument or further object and control signals. Therefore, the claim fails to comply with the written description requirement and is rejected. (See MPEP 2181(II)(B)).  
Dependent claims 2-3 and 5-8 further include a “gesture detection unit” and are also rejected. 
Claims dependent upon rejected claims are also rejected, therefore dependent claims 4, and 9-13 are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recited the limitation “gesture detection unit for detection of a movement of a surgical instrument” which has been interpreted under 35 U.S.C. 112(f) to correspond to a computer-implemented claim limitation that requires a sufficient disclosure of an algorithm to perform the claimed function of detection of a movement of a surgical instrument. Paragraphs [0009], [0015], [0017], [0029]-[0032], [0036]-[0044], [0069]-[0071], [0100], [0102]-[0104], and [0107]-[0112] of the specification describe elements of the gesture detection unit, but fail to sufficiently disclose an algorithm that would detect movement of a surgical instrument within the camera or video camera data. Therefore, the lack of sufficient disclosure of an algorithm capable of performed the means-plus-function limitation renders the claim indefinite and is rejected. (See MPEP 2181(II)(B)).  
Regarding claims 4 and 18, include limitations that state that the “detection zone overlaps the inspection area at least partially” which renders the claim unclear and indefinite in scope because the independent claims 1 and 14 upon which claims 4 and 18 are dependent, previously set forth that the detection zone and the inspection area are spaced apart. Therefore it is unclear how these regions in space could be simultaneously spaced apart and overlapping and this renders the scope of the claim unclear. For these reasons, the claims are rejected for indefiniteness. 
Regarding claims 5 and 7, the claims recited the limitation “movement detection module for differentiating 3-dimensional movements” which has been interpreted under 35 U.S.C. 112(f) to correspond to a computer-implemented claim limitation that requires a sufficient disclosure of an algorithm to perform the claimed function of differentiating 3-dimensional movements of a surgical instrument. Paragraphs [0036]-[0041] of the specification describe elements of the movement detection module, but fail to sufficiently disclose an algorithm that would differentiate 3-dimensional movements. Therefore, the lack of sufficient disclosure of an algorithm capable of performed the means-plus-function limitation renders the claim indefinite and is rejected. (See MPEP 2181(II)(B)).  
Regarding claims 6 and 8, the claims recited the limitation “relationship mapping unit adapted to map relationships” which has been interpreted under 35 U.S.C. 112(f) to correspond to a computer-implemented claim limitation that requires a sufficient disclosure of an algorithm to perform the claimed function of mapping a relationship of a movement of a surgical instrument. Paragraphs [0041]-[0044] of the specification describe elements of the relationship mapping unit, but fail to sufficiently disclose an algorithm that would map relationships between a surgical instrument or further object and control signals. Therefore, the lack of sufficient disclosure of an algorithm capable of performed the means-plus-function limitation renders the claim indefinite and is rejected. (See MPEP 2181(II)(B)).  
Regarding claim 13, the limitation “to project optional and/or interactive images” is stated in line 3. It is unclear how the limitation “optional” modifies the images and whether this means that the claimed feature itself is rendered outside of the required scope of the claim as a limitation claimed in the alternative or whether the limitation is directed to projecting some type of image that includes optional selection features within an image. This renders the feature unclear in scope of what the broadest reasonable interpretation of the claim would be as no actual projection of an image may be required and this renders the claim rejected for indefiniteness. The limitation “the imaged inspection area” lacks antecedent basis as only “an inspection area” is previously set forth in independent claim 1. For these reasons, the claim is rejected for indefiniteness. 
Regarding claim 22, the limitation “at least one optional and/or interactive images” is stated in line 2. It is unclear how the limitation “optional” modifies the images and whether this means that the claimed feature itself is rendered outside of the required scope of the claim as a limitation claimed in the alternative or whether the limitation is directed to projecting some type of image that includes optional selection features within an image. This renders the feature unclear in scope of what the broadest reasonable interpretation of the claim would be as no actual projection of an image may be required and this renders the claim rejected for indefiniteness.  
Dependent claims 2-3 and 5-8 further include a “gesture detection unit” and are also rejected. 
Claims dependent upon rejected claims are also rejected, therefore dependent claims and 9-13 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 13-14, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (U.S. Pub. No. 20160331584) hereinafter Ren, in view of Ahmed et al. (U.S. Pat. No. 7493153) hereinafter Ahmed.   
Regarding claim 1, primary reference Ren teaches:
A surgical microscope having a field of view (abstract, [0005], surgical system with a surgical microscope), comprising: 
an optical imaging system and a camera which images an inspection area which is at least partially located in the field of view ([0005]-[0006], imaging unit may be an optical camera; [0008]-[0009], surgical site is within the field of view of the imaging unit; [0035], imaging unit 214 tracking a motion of the surgical tool 213; [0036], imaging unit can be a video camera that captures images or video at the surgical site, and this forms the inspection area); 
wherein the surgical microscope further comprises a gesture detection unit for detection of a movement of a surgical instrument, the gesture detection unit being configured to receive data from the camera, the gesture detection unit being connected to the optical imaging system and configured to output a control signal to the optical imaging system depending on the movement of the surgical instrument, the optical imaging system being configured to alter its state depending on the control signal ([0005]-[0008], include the surgical tool motion pattern/gesture detection feature for controlling features of the system; [0035]; [0036], motion patterns/gestures can be associated with inputs for the control input unit, and receives data from the camera related to these gestures to output a control signal to the imaging system; [0037], teaches to changes in the state of the system based upon the motion patterns and gestures; [0038]; [0041]; “Gesture detection unit” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements. This corresponds to the corresponding camera and computerized motion tracking feature of the Ren reference); 
Primary reference Ren fails to teach:
wherein the gesture detection unit has a detection zone which is located between the inspection area and the optical imaging system and which detection zone is spaced apart from the inspection area; 
wherein gesture detection of the gesture detection unit is limited to movements of the surgical instrument in the detection zone such that movements of the surgical instrument in the inspection area will not alter the state of the optical imaging system
However, the analogous art of Ahmed of a three-dimensional guide system for surgical operation (abstract) teaches:
wherein the gesture detection unit has a detection zone which is located between the inspection area and the optical imaging system and which detection zone is spaced apart from the inspection area (figure 2, the virtual bounding box is considered to be the inspection area near the patient and the tracking volume outside the virtual bounding box is considered to be the detection zone spaced apart from the inspection area and between the inspection area and the imaging system (see tracking system cameras col 5, lines 44-62); col 7, lines 43-67); 
wherein gesture detection of the gesture detection unit is limited to movements of the surgical instrument in the detection zone such that movements of the surgical instrument in the inspection area will not alter the state of the optical imaging system (figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren to incorporate the detection zone as taught by Ahmed because utilizing a virtual region within the imaging space allows the user to easier display virtual information for controls by moving the probe out of the “bounding box”. This reduces the amount of movement which a user has to perform (Ahmed, col 3, lines 49-53), while reducing the impact of inadvertent control commands while the probe is within the target regions of interest near the patient.  
Regarding claim 4, the combined references of Ren and Ahmed teach all of the limitations of claim 1. Primary reference Ren further fails to teach:
wherein the detection zone overlaps the inspection area at least partially
However, the analogous art of Ahmed of a three-dimensional guide system for surgical operation (abstract) teaches:
wherein the detection zone overlaps the inspection area at least partially (figure 2, the virtual bounding box is considered to be the inspection area and therefore the tracking volume (detection zone) as a whole, overlaps with virtual bounding box; col 7, lines 43-67; see also figure 6c).
Regarding claim 5, the combined references of Ren and Ahmed teach all of the limitations of claim 1. Primary reference Ren further teaches:
wherein the gesture detection unit further comprises a movement detection module for differentiating 3-dimensional movements of the surgical instrument in the detection zone (paragraph [0038], lines 1-18; paragraph [0039] lines 1-12; note that the Ahmed reference teaches the use of specifically a defined detection zone, and Ren teaches the detection and differentiation of 3-dimensional movements), wherein the movement detection module is connected to the gesture detection unit via a movement-data line and the movement detection module is adapted to output a movement-data signal via the movement-data line to the gesture detection unit depending on the movement of an object (paragraph [0038], lines 1-18; paragraph [0039] lines 1-12; paragraph [0040], lines 1-10; paragraph [0041], lines 1-17;“Movement detection module” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements.).
	Regarding claim 6, the combined references of Ren and Ahmed teach all of the limitations of claim 5. Primary reference Ren further teaches:
wherein the gesture detection unit further comprises a relationship mapping unit which is connected to the movement detection module and which relationship mapping unit is adapted to map relationships between a movement of the surgical instrument and a control signal, which control signal is provided via the signal line to the optical imaging system ([0005]-[0008]; [0035]; [0036]; [0037], motion patterns including clock-wise rotation, circular/elliptical shapes, triangular shapes, figure-eight shapes, as shown in figures 3a through 3h form predetermined movement patterns, which when the gesture detection unit detects a movement, it compares to these patterns to determine the appropriate control input. “A signal line” is considered to be the control commands encoded by the gesture detection and provided to the system for further control of the device; [0038]; [0041]; “Relationship mapping unit” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements. The teachings of Ren of computerized gesture pattern recognition that are mapped to control signals is considered to teach to the claimed function).
	Regarding claim 11, the combined references of Ren and Ahmed teach all of the limitations of claim 1. Primary reference Ren further teaches:
wherein the optical imaging system comprises at least one moveable mechanical component (paragraph [0037], lines 1-36; paragraph [0041], lines 1-18; the moveable mechanical components of cutting rate, and degree of vacuum of the system are considered to be moveable mechanical components), wherein a position of the at least one moveable mechanical component depends on the control signal (paragraph [0037] lines 1-36; paragraph [0041], lines 1-18).
	Regarding claim 13, the combined references of Ren and Ahmed teach all of the limitations of claim 1. Primary reference Ren further teaches:
further comprising a projection unit optically connected to the optical imaging system (paragraph [0010], lines 1-11; paragraph [0013], lines 1-10; paragraph [0040], lines 1-10; paragraph [0041], lines 1-18; paragraph [0042], lines 1-21; figures 6b and 6c; figures 7b and 7c), wherein the projection unit is adapted to project optional and/or interactive images on at least one interaction portion. wherein the at least one interaction portion at least partially overlaps with the imaged inspection area (paragraph [0010], lines 1-11; paragraph [0013], lines 1-10; paragraph [0040], lines 1-10; paragraph [0041], lines 1-18; paragraph [0042], lines 1-21; figures 6b and 6c; figures 7b and 7c).
Regarding claim 14, primary reference Ren teaches:
A method for a gesture control of a surgical microscope having an optical imaging system and a camera which images an inspection area which is at least partially located in a field of view ([0005]-[0006], imaging unit may be an optical camera and surgical system with a surgical microscope; [0008]-[0009], surgical site is within the field of view of the imaging unit; [0035], surgical microscope 211, imaging unit 214 tracking a motion of the surgical tool 213; [0036], imaging unit can be a video camera that captures images or video at the surgical site, and this forms the inspection area), the method comprising: 
detecting a movement of a surgical instrument with respect to a reference point based on data from the camera ([0005]-[0008]; [0035]; [0036]; [0037], motion patterns including clock-wise rotation, circular/elliptical shapes, triangular shapes, figure-eight shapes, as shown in figures 3a through 3h require motion tracking relative to the start position of the motion, which forms a reference point for the movement. Furthermore, as shown in figure 3h, the location of the motion pattern/gesture also forms a reference point for determining the gesture/movement of the surgical instrument; [0038]; [0041]); 
controlling the optical imaging system to alter its state depending on the movement of the surgical instrument ([0005]-[0008], include the surgical tool motion pattern/gesture detection feature for controlling features of the system; [0035]; [0036], motion patterns/gestures can be associated with inputs for the control input unit, and receives data from the camera related to these gestures to output a control signal to the imaging system; [0037], teaches to changes in the state of the system based upon the motion patterns and gestures; [0038]; [0041];)
Primary reference Ren fails to teach:
determining whether the movement of the surgical instrument is in the inspection area or in a detection zone which is located between the inspection area and the optical imaging system and is spaced apart from the inspection area 
when the movement of the surgical instrument is determined as being in the detection zone, controlling the system depending on the movement of the surgical instrument
when the movement of the surgical instrument is determined as being in the inspection area. not controlling the optical imaging system to alter its state depending on the movement of the surgical instrument
However, the analogous art of Ahmed of a three-dimensional guide system for surgical operation (abstract) teaches:
determining whether the movement of the surgical instrument is in the inspection area or in a detection zone which is located between the inspection area and the optical imaging system and is spaced apart from the inspection area (figure 2, the virtual bounding box is considered to be the inspection area near the patient and the tracking volume outside the virtual bounding box is considered to be the detection zone spaced apart from the inspection area and between the inspection area and the imaging system (see tracking system cameras col 5, lines 44-62); col 7, lines 43-67); 
when the movement of the surgical instrument is determined as being in the detection zone, controlling the optical imaging system to alter its state depending on the movement of the surgical instrument (figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67); and 
when the movement of the surgical instrument is determined as being in the inspection area, not controlling the optical imaging system to alter its state depending on the movement of the surgical instrument (figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren to incorporate the detection zone as taught by Ahmed because utilizing a virtual region within the imaging space allows the user to easier display virtual information by moving the probe out of the “bounding box”. This reduces the amount of movement which a user has to perform (Ahmed, col 3, lines 49-53), while reducing the impact of inadvertent control commands while the probe is within the target regions of interest near the patient.  
	Regarding claim 17, the combined references of Ren and Ahmed teach all of the limitations of claim 14. Primary reference Ren further teaches:
further comprising the step of comparing the detected movement of the surgical instrument with predetermined movement patterns ([0005]-[0008]; [0035]; [0036]; [0037], motion patterns including clock-wise rotation, circular/elliptical shapes, triangular shapes, figure-eight shapes, as shown in figures 3a through 3h form predetermined movement patterns, which when the gesture detection unit detects a movement, it compares to these patterns to determine the appropriate control input; [0038]; [0041]).
	Regarding claim 18, the combined references of Ren and Ahmed teach all of the limitations of claim 14. Primary reference Ren further fails to teach:
wherein the detection zone overlaps the inspection area at least partially
However, the analogous art of Ahmed of a three-dimensional guide system for surgical operation (abstract) teaches:
wherein the detection zone overlaps the inspection area at least partially (figure 2, the virtual bounding box is considered to be the inspection area and therefore the tracking volume (detection zone) as a whole, overlaps with virtual bounding box; col 7, lines 43-67; see also figure 6c)).
Regarding claim 19, the combined references of Ren and Ahmed teach all of the limitations of claim 14. Primary reference Ren further teaches:
wherein the data from the camera includes distance and/or movement data relative to the reference point ([0005]-[0008]; [0035]; [0036]; [0037], motion patterns including clock-wise rotation, circular/elliptical shapes, triangular shapes, figure-eight shapes, as shown in figures 3a through 3h require motion tracking relative to the start position of the motion, which forms a reference point for the movement. Furthermore, as shown in figure 3h, the location of the motion pattern/gesture also forms a reference point for determining the gesture/movement of the surgical instrument; [0038]; [0041]; These teachings teach to the “movement data” limitation as claimed).
	Regarding claim 22, the combined references of Ren and Ahmed teach all of the limitations of claim 14. Primary reference Ren further teaches:
further comprising: 
projecting at least one optional and/or interactive images on at least one interaction portion, wherein the at least one interaction portion at least partially overlaps with the inspection area (paragraph [0010], lines 1-11; paragraph [0013], lines 1-10; paragraph [0040], lines 1-10; paragraph [0041], lines 1-18; paragraph [0042], lines 1-21; figures 6b and 6c; figures 7b and 7c); 
comparing the movement of the surgical instrument with predetermined interaction movement patterns ([0005]-[0008]; [0035]; [0036]; [0037], motion patterns including clock-wise rotation, circular/elliptical shapes, triangular shapes, figure-eight shapes, as shown in figures 3a through 3h form predetermined movement patterns, which when the gesture detection unit detects a movement, it compares to these patterns to determine the appropriate control input; [0038]; [0041]); and 
controlling the optical imaging system and/or the surgical microscope depending on the movement of the surgical instrument within the at least one interaction portion ([0005]-[0008]; [0035]; [0036]; [0037], motion patterns including clock-wise rotation, circular/elliptical shapes, triangular shapes, figure-eight shapes, as shown in figures 3a through 3h form predetermined movement patterns, which when the gesture detection unit detects a movement, it compares to these patterns to determine the appropriate control input; [0038]; [0041]).
Claims 2-3, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Ahmed as applied to claims 1 or 14 above, and further in view of Sezeur et al. (U.S. Pub. No. 20160180046) hereinafter Sezeur. 
	Regarding claim 2, the combined references of Ren and Ahmed teach all of the limitations of claim 1. Primary reference Ren further fails to teach:
wherein the gesture detection unit is configured to detect a further type of object, the further type of object being one of a finger and a tool
However, the analogous art of Sezeur of a remote-control object tracking device for movement tracking and communication (abstract) teaches:
wherein the gesture detection unit is configured to detect a further type of object, the further type of object being one of a finger and a tool (0074], discloses to an object tracking device in which the surgeon can perform control gestures, which teaches to the gesture system of primary reference Ren; [0080], the objects include multiple types of objects including the fingers of the surgeon (finger) as well as a medical intervention instrument (tool); [0081], position of the hands, fingers, and/or forearm of the surgeon can therefore be detected, as can the medical intervention instruments; [0082]; see also [0084]-[0094]; “Gesture detection unit” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren and Ahmed to incorporate the types of objects and relationship mapping as taught by Sezeur because a specific action of a medical and/or surgical device may be changed based on a certain gesture, while maintaining the conditions of sterility for the surgeon in a medical interventional environment (Sezeur, [0074]). 
	Regarding claim 3, the combined references of Ren, Ahmed, and Sezeur teach all of the limitations of claim 2. Primary reference Ren further fails to teach:
wherein the gesture detection unit wherein gesture detection of the gesture detection unit is limited to movements of the further object in the detection zone
However, the analogous art of Ahmed of a three-dimensional guide system for surgical operation (abstract) teaches:
wherein the gesture detection unit wherein gesture detection of the gesture detection unit is limited to movements of the further object in the detection zone (figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67; “Gesture detection unit” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements.).
Regarding claim 7, the combined references of Ren, Ahmed, and Sezeur teach all of the limitations of claim 2. Primary reference Ren further teaches:
wherein the gesture detection unit further comprises a movement detection module for differentiating 3-dimensional movements of the further object and the surgical instrument in the detection zone (paragraph [0038], lines 1-18; paragraph [0039] lines 1-12; note that the Ahmed reference teaches the use of specifically a defined detection zone, and Ren teaches the detection and differentiation of 3-dimensional movements. Furthermore, Sezeur teaches to the detection with a further object), wherein the movement detection module is connected to the gesture detection unit via a movement-data line and the movement detection module is adapted to output a movement-data signal via the movement-data line to the gesture detection unit depending on the movement of the object (paragraph [0038], lines 1-18; paragraph [0039] lines 1-12; paragraph [0040], lines 1-10; paragraph [0041], lines 1-17; “Movement detection module” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements.).
Regarding claim 15, the combined references of Ren and Ahmed teach all of the limitations of claim 14. Primary reference Ren further fails to teach:
further comprising the step of detecting a movement of a further type of object with respect to the reference point based on the data from the camera, the further type of object being one of a finger and a tool
However, the analogous art of Sezeur of a remote-control object tracking device for movement tracking and communication (abstract) teaches:
further comprising the step of detecting a movement of a further type of object with respect to the reference point based on the data from the camera, the further type of object being one of a finger and a tool (0074], discloses to an object tracking device in which the surgeon can perform control gestures, which teaches to the gesture system of primary reference Ren; [0080], the objects include multiple types of objects including the fingers of the surgeon (finger) as well as a medical intervention instrument (tool); [0081], position of the hands, fingers, and/or forearm of the surgeon can therefore be detected, as can the medical intervention instruments; [0082]; see also [0084]-[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren and Ahmed to incorporate the types of objects and relationship mapping as taught by Sezeur because a specific action of a medical and/or surgical device may be changed based on a certain gesture, while maintaining the conditions of sterility for the surgeon in a medical interventional environment (Sezeur, [0074]). 
	Regarding claim 16, the combined references of Ren, Ahmed, and Sezeur teach all of the limitations of claim 15. Primary reference Ren further fails to teach:
further comprising the steps of: 
determining whether the movement of the further type of object is in the inspection area or in the detection zone; 
when the movement of the further type of object is determined as being in the detection zone, controlling the optical imaging system to alter its state depending on the movement of the further type of object; and 
when the movement of the further type of object is determined as being in the inspection area, not controlling the optical imaging system to alter its state depending on the movement of the further type of object
However, the analogous art of Ahmed of a three-dimensional guide system for surgical operation (abstract) teaches:
further comprising the steps of: 
determining whether the movement of the further type of object is in the inspection area or in the detection zone (figure 2, the virtual bounding box is considered to be the inspection area near the patient and the tracking volume outside the virtual bounding box is considered to be the detection zone spaced apart from the inspection area and between the inspection area and the imaging system (see tracking system cameras col 5, lines 44-62); col 7, lines 43-67); 
when the movement of the further type of object is determined as being in the detection zone, controlling the optical imaging system to alter its state depending on the movement of the further type of object (figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67); and 
when the movement of the further type of object is determined as being in the inspection area, not controlling the optical imaging system to alter its state depending on the movement of the further type of object (figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Ahmed, in further view of Sezeur as applied to claim 7 above, and further in view of Horowitz et al. (U.S. Pat. No. 9785247) hereinafter Horowitz.    
Regarding claim 8, the combined references of Ren, Ahmed, and Sezeur teach all of the limitations of claim 7. Primary reference Ren further fails to teach:
wherein the gesture detection unit further comprises a relationship mapping unit which is connected to the movement detection module and which relationship mapping unit is adapted to map relationships between a movement of the surgical instrument and a movement of the further object and a control signal, which control signal is provided via the signal line to the optical imaging system
However, the analogous art of Horowitz of a command input control system for a machine sing abstract features (abstract) teaches:
wherein the gesture detection unit further comprises a relationship mapping unit which is connected to the movement detection module and which relationship mapping unit is adapted to map relationships between a movement of the surgical instrument and a movement of the further object and a control signal, which control signal is provided via the signal line to the optical imaging system (col 40, lines 29-67, the object detection module 152 analyzes the image to determine the detected object for further use with gesture recognition; col 41, lines 1-67, The object/gesture-recognition module determines a gesture-producing object to analyze the detected gesture for that specific object and uses vectors to interpret different gestures. This is considered to be a plurality of relationship maps which map both the type of object and map associated spatial trajectories with the identified object. These gestures are then used for control purposes which is considered to teach to the “corresponding control signals” in the combined Ren, Ahmed, and Sezeur invention; col 42, lines 1-65, further describes the association of gestures with specific user commands; see also col 39, lines 17-56; “Relationship mapping unit” has been interpreted under 112(f) above, but in light of the 112(a) and 112(b) rejections, sufficient corresponding disclosure of structure/algorithm is not provided in the specification. Therefore, the elements of the prior art above that teach to the claimed function are sufficient to teaching to the claimed elements. The teachings of Horowitz of computerized gesture pattern recognition that are mapped to control signals is considered to teach to the applicant’s claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren, Ahmed, and Sezeur to incorporate the use of relationship maps between objects to determine movements associated with a particular object as taught by Horowitz because gestures can mimic, at an intuitive level, the behavior of a traditional input device and associated specific objects with a variety of gestures can provide a more intuitive and accurate way of providing gesture control of a machine system (Horowitz, col 39, lines 17-56)
Regarding claim 10, the combined references of Ren, Ahmed, Sezeur, and Horowitz teach all of the limitations of claim 8. Primary reference Ren further fails to teach:
wherein the relationship map for the further type of object and the relationship map for the surgical instrument provide control signals in dependence on a detected combination of movements
However, the analogous art of Horowitz of a command input control system for a machine sing abstract features (abstract) teaches:
wherein the relationship map for the further type of object and the relationship map for the surgical instrument provide control signals in dependence on a detected combination of movements (col 22, lines 60-67, col 23, lines 1-67, and col 24, lines 1-17 teach to combination of movements interpreted by the gesture recognition system to provide control signals to the system with more complex gestures; col 40, lines 29-67, the object detection module 152 analyzes the image to determine the detected object for further use with gesture recognition; col 41, lines 1-67, The object/gesture-recognition module determines a gesture-producing object to analyze the detected gesture for that specific object and uses vectors to interpret different gestures. This is considered to be a plurality of relationship maps which map both the type of object and map associated spatial trajectories with the identified object. These gestures are then used for control purposes which is considered to teach to the “corresponding control signals” in the combined Ren, Ahmed, and Sezeur invention; col 42, lines 1-65, further describes the association of gestures with specific user commands; see also col 39, lines 17-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren, Ahmed, Sezeur, and Horowitz to incorporate the control signal manipulation based on more complex gestures that are detected combination of movements because it enables more intuitive operation of controls that interact with particular elements of the environment. For example, forming a point and then a grasp combination of movement enables a user to intuitively select a control element and then provide adjustments (Horowitz, col 22, lines 60-67, col 23, lines 1-25). This enhances the user experience by making controlling the system more efficient.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Ahmed, in view of Sezeur, in further view of Horowitz as applied to claim 8 above, and further in view of Villar et al. (U.S. Pub. No. 20100315335) hereinafter Villar.    
Regarding claim 9, the combined references of Ren, Ahmed, Sezeur, and Horowitz teach all of the limitations of claim 8. Primary reference Ren further fails to teach:
wherein the relationship map for the further type of object provides control signals for coarse adjustment of the optical imaging system, and the relationship map for the surgical instrument provides control signals for fine adjustment of the optical imaging system
However, the analogous art of Villar of a pointing device to detect a user gesture of a hand and finger (abstract) teaches:
wherein the relationship map for the further type of object provides control signals for coarse adjustment of the optical imaging system, and the relationship map for the surgical instrument provides control signals for fine adjustment of the optical imaging system ([0049], the user performs fine control over the cursor using their fingers or thumb (this is considered to be a further type of object) and the user can perform coarse but fast pointing gestures using their arm and wrist to move the overall pointing device (this is considered to be a first type of object); [0050]; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren, Ahmed, Sezeur, and Horowitz to incorporate the coarse and fine adjustment related to the type of object as taught by Villar because it enables the user to adjust the system rapidly when desired or move it very carefully when fine adjustment is desired (Villar, [0049]).
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Ahmed as applied to claims 11 or 14 above, and further in view of Binenbaum et al. (WO2015172021) hereinafter Binenbaum (see attached WO publication for citations). 
Regarding claim 12, the combined references of Ren and Ahmed teach all of the limitations of claim 11 above. Primary reference Ren further fails to teach:
wherein the optical imaging system being configured to alter its state comprises the optical imaging system being configured to change one or more of pan. zoom or tilt in response to the control signal
However, the analogous art of Binenbuam of a surgical optical imaging system (abstract) teaches:
wherein the optical imaging system being configured to alter its state comprises the optical imaging system being configured to change one or more of pan. zoom or tilt in response to the control signal (page 4, lines 10-21; page 9, lines 10-20, the “smart-gestures” teach to the gestures of the combined Ren and Ahmed invention, with these gestures configured to change the zoom control and x-y positioning (pan) features of the optical imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren and Ahmed to incorporate the control of pan and zoom with gestures as taught by Binenbaum because interacting with surgical optical imaging systems can require complex sterilization requirements and by limiting the inputs to gesture-based, a surgeon can adjust the imaging capabilities in real-time while following proper sterilization protocols (Binenbaum, page 1, lines 8-19). 
Regarding claim 21, the combined references of Ren and Ahmed teach all of the limitations of claim 14 above. Primary reference Ren further fails to teach:
wherein controlling the optical imaging system of alter its state comprises controlling the optical imaging system to change one or more of pan, zoom or tilt depending on the movement of the surgical instrument
However, the analogous art of Binenbuam of a surgical optical imaging system (abstract) teaches:
wherein controlling the optical imaging system of alter its state comprises controlling the optical imaging system to change one or more of pan, zoom or tilt depending on the detected movement gesture (page 4, lines 10-21; page 9, lines 10-20, the “smart-gestures” teach to the gestures of the combined Ren and Ahmed invention, with these gestures configured to change the zoom control and x-y positioning (pan) features of the optical imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren and Ahmed to incorporate the control of pan and zoom with gestures as taught by Binenbaum because interacting with surgical optical imaging systems can require complex sterilization requirements and by limiting the inputs to gesture-based, a surgeon can adjust the imaging capabilities in real-time while following proper sterilization protocols (Binenbaum, page 1, lines 8-19). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Ahmed as applied to claim 14 above, and further in view of Ernsperger et al. (U.S. Pub. No. 20150224643) hereinafter Ernsperger. 
Regarding claim 20, the combined references of Ren and Ahmed teach all of the limitations of claim 14. Primary reference Ren further teaches:
further comprising: 
when the movement of the surgical instrument is determined as being in the detection zone, controlling at least one moveable mechanical component of the system depending on the movement of the surgical instrument (paragraph [0037], lines 1-36; paragraph [0041], lines 1-18; the moveable mechanical components of cutting rate, and degree of vacuum of the system are considered to be moveable mechanical components; Note that Ahmed teaches to the use of the detection zone and inspection area features); and 
when the movement of the surgical instrument is determined as being in the inspection area, not controlling at the least one moveable mechanical component of the system depending on the movement of the surgical instrument (paragraph [0037], lines 1-36; paragraph [0041], lines 1-18; the moveable mechanical components of cutting rate, and degree of vacuum of the system are considered to be moveable mechanical components; Note that Ahmed in the previously discussed combined invention of Ren and Ahmed, teaches to the use of the detection zone and inspection area features in the following cited portions of Ahmed, which include not providing control inputs to the system when movement of the gesture is within the inspection area (See Ahmed, figure 2, within the virtual bounding box (inspection area) movements of the tracked probe do not alter the state of the imaging system as the control panel (figure 2 top left and figure 3) is deactivated. In the tracking volume outside of the virtual bounding box (detection zone) the control panel inputs are activated and movements of the probe can control inputs for the system within space. Therefore, this limits gesture detection to movements in the detection zone (tracking volume outside bounding box) and movements in the inspection area (bounding box near the patient) do not form control inputs; col 7, lines 43-67)).
	Primary reference Ren further fails to teach:
controlling at least one moveable mechanical component of the surgical microscope
However, the analogous art of Ernsperger of an operator-controlled element for positioning a medical apparatus (abstract) teaches:
controlling at least one moveable mechanical component of the surgical microscope via the user input ([0025], adjust a position of the surgical instrument using a control signal input; In the combined invention of Ren, Ahmed, and Ernsperger, the user input control signal to adjust the mechanical actuation of the surgical microscope as taught by Ernsperger would be performed by the gesture input as taught by Ren and therefore the combined invention fully teaches to controlling a moveable mechanical component of the surgical microscope with a gesture based input, while in a detection zone as taught by Ahmed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined surgical microscope with gesture detection device of Ren and Ahmed to incorporate the user input-based movement of the surgical microscope as taught by Ernsperger because using a motorized movement actuation provides greater accuracy and efficiency for a surgeon during a procedure. Other manual operation requires a physician to withdraw a hand from the surgical field to provide for accurate operation, whereas motorized actuation enables the physician to directly control movement while performing a procedure (Ernsperger, [0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791